 



APOLLO GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
     This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (the “Corporation”), and ___, a non-employee member
of the Corporation of Board of Directors (the “Director”), as of ___, 200___
(the “Date of Grant”).
RECITALS
     A. The Corporation adopted the Apollo Group, Inc. 2000 Incentive Plan (the
“Plan”) as an equity incentive program to encourage key employees and officers
of the Corporation and the non-employee members of its Board of Directors (the
“Board”) to remain in the employ or service of the Corporation by providing them
with an opportunity to acquire a proprietary interest in the success of the
Corporation.
     B. The Compensation Committee of the Board (the “Committee”) has the
authority to grant options pursuant to the Plan to certain officers and key
employees of the Corporation and the non-employee members of the Board in order
to provide such individuals with an incentive to continue in the Corporation’s
service.
     C. The Committee did authorize the grant of the Option evidenced by this
Agreement to Director on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Director to continue in the Corporation’s service.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Corporation and Director
agree as follows:
          1. Grant of Option. The Corporation hereby grants to Director, on the
Date of Grant, the right and option (the “Option”) to purchase up to ___ shares
of the Corporation’s Class A common stock (the “Option Shares”) under the Plan
upon the terms and conditions set forth in this Agreement.
          2. Exercise Price. The price per share at which Director shall be
entitled to purchase the Option Shares pursuant to this Option shall be $___
(the “Exercise Price”). Such Exercise Price is equal to the Fair Market Value
per share of the Company’s Class A common stock on the Date of Grant.
          3. Option Term. The Option shall have a term of ten (10) years
measured from the Date of Grant and shall accordingly expire at the close of
business on ___, 20___ (the “Expiration Date”), unless sooner terminated in
accordance with Paragraph 5 or 6.

1



--------------------------------------------------------------------------------



 



          4. Vesting of Option. The Option shall vest and become exercisable for
the Option Shares upon the Director’s continuation in Board service until ___,
200 ___. However, the Option may vest and become exercisable on an accelerated
basis in accordance with the special vesting acceleration provisions of
Paragraph 5. Once the Option vests and becomes exercisable for the Option
Shares, the Option shall remain exercisable for such shares until the Expiration
Date or sooner termination of the option term under Paragraph 5 or 6.
          5. Special Acceleration of Option.
               (a) The Option, to the extent outstanding at the time of a Change
in Control transaction but not otherwise exercisable for the Option Shares at
that time, shall automatically accelerate so that the Option shall, immediately
prior to the effective date of such Change in Control, vest and become
exercisable for all of the Option Shares and may be exercised for any or all of
those Option Shares as fully vested shares of Class A Common Stock.
               (b) Immediately following the Change in Control, the Option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
               (c) If the Option is assumed in connection with a Change in
Control or otherwise continued in effect, then the Option shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities into which the shares of Class A Common Stock subject to the
Option would have been converted in consummation of such Change in Control had
those shares actually been outstanding at the time. Appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same. To the extent the actual holders of the Company’s
outstanding Class A Common Stock receive cash consideration for their Class A
common stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this Option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
               (d) The term “Change in Control” shall have the meaning assigned
to such term in Section 3.1 (e) of the Plan.
               (e) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Cessation of Service. Should Director cease Board service while
this Option remains outstanding, then the option term specified in paragraph 3
shall terminate (and this Option shall cease to be outstanding) prior to the
Expiration Date in accordance with the following provisions:

2



--------------------------------------------------------------------------------



 



               (a) Should Director cease Board service for any reason other than
death or Disability while this Option is outstanding, then the period during
which this Option may be exercised shall be reduced to a three (3)-month period
measured from the date of such cessation of Board service, but in no event shall
this option be exercisable at any time after the Expiration Date. During such
limited period of exercisability, Director may not exercise this Option in the
aggregate for more than the number of Option Shares (if any) in which Director
is vested on the date of his or her cessation of Board service. Upon the earlier
of (i) the expiration of such three (3)-month period or (ii) the specified
Expiration Date, the Option shall terminate and cease to be exercisable with
respect to any vested Option Shares for which the Option has not been exercised.
               (b) In the event of the death of Director within a period during
which the Option, or any part thereof, could have been exercised by Director,
including the three (3)-month period measured from the date of his or her
cessation of Board service, this Option shall remain exercisable for an
additional period (the Post-Death Period) ending upon the earlier of (i) the
expiration of the twelve (12) month period measured from the date of Director’s
death or (ii) the Expiration Date. During the Post-Death Period, this Option may
be exercised by the Director’s legal representative or representatives or by the
person or persons entitled to do so under Director’s last will and testament or
if Director fails to make a testamentary disposition of this Option or shall die
in testate, by the person or persons entitled to receive this Option under the
applicable laws of descent and distribution. However, this Option may only be
exercised during the Post-Death Period for any Option Shares for which this
Option is exercisable, either in accordance with vesting provisions of paragraph
4 or the special vesting acceleration provisions of paragraph 5, at the time of
Director’s death. The Corporation shall have the right to require evidence
satisfactory to it of the rights of any person or persons seeking to exercise
the Option under this subparagraph 6(b).
               (c) Should Director cease Board service by any reason of his or
her Disability while this Option is outstanding, then Director may at any time
within the twelve (12)-month period measured from the date of such cessation of
Board service exercise the Option for any or all of the Option Shares for which
this Option is exercisable, either in accordance with the vesting provisions of
paragraph 4 or the special vesting acceleration provisions of paragraph 5, on
the date of such cessation of Board service; provided, however, that in no event
shall the Option, or any part thereof, be exercisable after the Expiration Date.
For purposes of this Agreement, the term “Disability” shall have the meaning
assigned to such term in Section 3.1(i) of the Plan.
               (d) Upon Optionee’s cessation of Board service for any reason,
this Option shall immediately terminate and cease to be outstanding with respect
to any and all Option Shares in which Director is not otherwise at that time
vested in accordance with the vesting provisions of paragraph 4 or the special
vesting acceleration provisions of paragraph 5.
          7. Nontransferability. The Option evidenced by this Agreement shall be
exercisable only during the term of the Option provided in paragraph 3 hereof
and, except as provided in paragraph 6 above, only by Director during his or her
lifetime and while serving as a

3



--------------------------------------------------------------------------------



 



Board member. The Option evidenced by this Agreement shall be subject to the
restrictions on transfer as set forth in section 13. 5 of the Plan.
          8. Adjustments in Number of Option Shares and Exercise Price. In the
event a stock dividend is declared upon the outstanding Class A common stock
after the Date of Grant, the number of Option Shares then subject to this Option
shall be increased proportionately and the Exercise Price per share shall be
equitably adjusted to reflect such stock dividend without any change in the
aggregate Exercise Price therefor. Should any change be made to the Class A
common stock by reason of any stock split, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A common stock as a
class without the Company’s receipt of consideration, or should the value of the
outstanding shares of Class A common stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Committee to (i) the total number
and/or class of securities subject to this Option and (ii) the Exercise Price
payable per share, but without any change in the aggregate Exercise Price
therefor. The adjustments shall be made in such manner as the Committee deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder, and those adjustments shall be final, binding
and conclusive upon Director and any other person or persons having an interest
in this Option; provided, however, that in the event of a Change of Control, the
adjustments (if any) shall be made in accordance with the applicable provisions
of Section 13.8 of the Plan governing Change of Control transactions.
Notwithstanding the above, the conversion of any convertible securities of the
Company shall not be deemed to have been effected without the Company’s receipt
of consideration.
          9. Delivery of Shares. No shares shall be delivered upon exercise of
the Option until (i) the Exercise Price for those shares shall have been paid in
full in the manner herein provided; (ii) all applicable taxes required to be
withheld shall have been paid or withheld in full; and (iii) the approval of any
governmental authority required in connection with the Option, or the issuance
of shares hereunder, shall have been obtained by the Corporation.
          10. Stockholder Rights. The holder of this Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
          11. Method of Exercising Option. Subject to the terms and conditions
of this Agreement, the Option may be exercised by timely delivery to the
Corporation of written notice which shall become effective on the date received
by the Corporation (the “Effective Date”). The notice shall state Director’s
election to exercise the Option, the number of Option Shares for which the
election to exercise has been made, the method of payment elected pursuant to
paragraph 12 hereof, the exact name or names in which the purchased Option
Shares are to be registered and the Social Security Number of Director. Such
notice shall be signed by Director and shall be accompanied by payment of the
Exercise Price for such shares. In the event the Option shall be exercised by a
person or persons other than Director pursuant to subparagraph 6(b) hereof, such
notice shall be signed by such other person or persons and shall be

4



--------------------------------------------------------------------------------



 



accompanied by proof acceptable to the Corporation of the legal right of such
person or persons to exercise the Option. All shares delivered by the Company
upon exercise of the Option as provided herein shall be fully paid and
non-assessable upon delivery.
          12. Method of Payment. Payment of the Exercise Price for the Option
Shares purchased upon the exercise of this Option shall be made by Director
(i) in cash, (ii) through a broker-assisted same day exercise and sale procedure
pursuant to which the broker shall immediately sell, on behalf of Director or
such other person exercising the Option, all or a portion of the Option Shares
acquired upon exercise of the Option and remit to the Corporation, on the
settlement date for such sale, a sufficient amount of the sale proceeds to cover
the Exercise Price payable for all the Option Shares purchased through such
exercise, (iii) through such other method permitted by the Committee or
(iv) through any combination of the above.
          13. Compliance with Laws and Regulations.
               (a) The exercise of this Option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Corporation and
Director with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Class A common stock
may be listed for trading at the time of such exercise and issuance.
               (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Class A common stock pursuant to this Option
shall relieve the Corporation of any liability with respect to the non-issuance
or sale of the Class A common stock as to which such approval shall not have
been obtained. The Corporation, however, shall use its best efforts to obtain
all such approvals.
               (c) The Corporation shall not be required to deliver any shares
of the Corporation’s Class A common stock pursuant to the exercise of all or any
part of the Option if, in the opinion of counsel for the Corporation, such
issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.
          14. Definitions; Copy of Plan. To the extent not specifically provided
herein, all capitalized terms used in this Agreement shall have the same
meanings ascribed to them in the Plan is granted. By the execution of this
Agreement, Director acknowledges receipt of a copy of the Plan and the official
prospectus for the Plan.
          15. Administration. This Agreement shall at all times be subject to
the terms and conditions of the Plan, and such Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan, and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Director
(or any other person with an interest in this Option) and the Corporation. In
the event of any conflict between the terms and conditions of this Agreement and
the Plan, the provisions of the Plan shall control.

5



--------------------------------------------------------------------------------



 



          16. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Director shall be in writing and addressed to Director at
his or her most recent address then on file with the Corporation. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
          17. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and Director
and the legal representatives, heirs and legatees of Director’s estate.
          18. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          19. Obligation to Exercise. Director shall have no obligation to
exercise this Option in whole or in part.
          20. Amendments. This Agreement may be amended only by a written
agreement executed by the Corporation and Director. The Corporation and Director
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Corporation and Director In any such event, the Corporation and Director agree
that this Agreement may be amended as necessary to secure for the Corporation
and Director any benefits that may result from such legislation. Any such
amendment shall be made only upon the mutual consent of the parties, which
consent (of either party) may be withheld for any reason.
          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
duly executed by its officers thereunto duly authorized and Director has
executed this Agreement as of the date first written above.

          APOLLO GROUP, INC.   DIRECTOR
 
       
By:
       
 
       
 
      «Name»
 
       
Title:
       
 
       

6